Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 27, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked for a law firm as a part-time legal secretary. She left her job after her parents, with whom she, her disabled husband and her two children were living, relocated from New York to Pennsylvania. The denial of her application for unemployment insurance benefits was upheld by the Unemployment Insurance Appeal Board on the ground that she voluntarily left her employment without good cause. Claimant appeals.
We affirm. Claimant stated that she relocated to Pennsylvania because her parents were moving and she could not afford an apartment in New York. She admitted, however, that she did not look for another job to supplement her income or an apartment outside of the school district in which her daughter was enrolled. Under these circumstances, substantial evidence supports the Board’s decision that claimant left her job for personal and noncompelling reasons (see Matter of Weiss [Commissioner of Labor], 6 AD3d 1024, 1025 [2004]; Matter of Polito [Commissioner of Labor], 304 AD2d 967 [2003]). Accordingly, we find no reason to disturb it.
Cardona, P.J., Mercure, Spain, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.